December 13, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   T H HILL ASSOCIATES, INC., Appellant

NO. 14-16-00539-CV                          V.

      AARON BURROW AND FEARNLEY PROCTER, INC., Appellees
               ________________________________

      Today the Court heard appellant's motion to dismiss the interlocutory appeal
from the order signed by the court below on June 17, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, T H Hill Associates, Inc..

      We further order that mandate be issued immediately.

      We further order this decision certified below for observance.